Citation Nr: 1424152	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  10-46 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to an effective date later than January 31, 2004 for the removal of a dependent spouse from the award of VA compensation benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel




INTRODUCTION

The Veteran had active duty service from March 1980 to March 1984.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2010 administrative action in which the RO removed the Veteran's dependent spouse from her award of VA compensation benefits, effective February 1, 2004.
In February 2010, the Veteran filed a notice of disagreement (NOD) with this administrative action.  A statement of the case (SOC) was issued in September 2010 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2010. 

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with the Veteran's appeal.  A review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Moreover, the Veteran's VBMS file does not contain any documents at this time.

For the reason expressed below, the claim on appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on her part, is required.


REMAND

In a November 2010 substantive appeal, the Veteran requested a Board hearing at her local VA office (Travel Board hearing).  Such a hearing was scheduled in June 2011.  The Veteran requested that this hearing be rescheduled due to illness in June 2011; however, the Veteran failed to appear for a rescheduled hearing in January 2012.  In January 2012, after the scheduled hearing, the Veteran again requested that the hearing be rescheduled, indicating that she was unable to drive due to her epilepsy and that the transportation she had arranged on the day of the hearing had been canceled.  Also, in February 2014, the Veteran's representative indicated there remains an outstanding request for postponement of a previously scheduled hearing in this appeal, and requested a Board video-conference hearing in lieu of a Travel Board hearing.  

After notification of a hearing, an appellant may request a different hearing date within 60 days but not later than two weeks prior to the scheduled date.  No grounds for the request need be stated.  After that period, the date for the hearing becomes fixed and any requests for an extension of time will be granted only if good cause is shown.  Whether good cause has been shown will be determined by the presiding Veterans Law Judge assigned to the hearing.  38 C.F.R. § 20.702(c) (2013). 

The undersigned Veterans Law Judge finds that good cause has been shown to reschedule the Veteran's Board hearing so as to allow her to testify before a Veterans Law Judge via video-conference.   As the AOJ schedules video-conference hearings, a remand of this matter for the requested hearing is warranted. 

Accordingly, this matter is hereby REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing in accordance with her request.  Notify the Veteran and her representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2013).  

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



